Citation Nr: 1107179	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-17 287A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for diabetes 
mellitus, type 2, with hypertension and onychomycosis.

2.  Entitlement to an initial rating higher than 10 percent for 
diabetic retinopathy of the right eye.

3.  Entitlement to an initial rating higher than 10 percent for 
diabetic retinopathy of the left eye.

4. Entitlement to a rating higher than 10 percent for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to a rating higher than 10 percent for peripheral 
neuropathy of the right lower extremity.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to total disability rating for compensation based 
on individual unemployability.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2006 and in April 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in April 2007, the RO granted service 
connection for peripheral neuropathy of the right upper 
extremity, evaluated at 10 percent, and peripheral neuropathy of 
the left upper extremity, evaluated at 10 percent.  Both awards 
were effective August 2006, which is when the Veteran filed the 
claims.  In April 2007, the Veteran expressed disagreement was 
the effective date of the increase, but failed to perfect his 
appeal after the RO issued a statement of the case in September 
2008.  38 C.F.R. §§ 19.32, 20.504(b).

In his substantive appeal, the Veteran requested a hearing before 
the Board, but the Veteran withdrew that request in writing in 
December 2007.

In March 2008, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in the 
record.


During the pendency of the appeal, in a rating decision in 
September 2008, the RO increased the rating for diabetes 
mellitus, type 2, to 40 percent, effective January 2006, the date 
the Veteran filed his claim.  The Veteran continued his appeal 
for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The claim of total disability rating for compensation based upon 
individual unemployability is REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, with onychomycosis requires 
insulin, a restricted diet, and avoidance of strenuous 
occupational and recreational activities without hospitalizations 
for diabetic ketoacidosis or hypoglycemia or twice a month visits 
to a diabetic care provider; onychomycosis of the big toenails 
does not more nearly approximates exfoliation, exudation and 
itching involving an extensive area; it is not productive of 
constant exudation or itching, extensive lesions; it involves no 
more than a nonexposed or small area, which is less than 5 
percent of the entire body; and the disability does not require 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

2.  Hypertension requires medication for control. 

3.  Diabetic retinopathy of the right eye is manifested by 
corrected distance vision acuity of 20/40 in the right eye and 
without active pathology or an abnormal visual field attributable 
to diabetic retinopathy. 

4.  Diabetic retinopathy of the left eye is manifested by 
corrected distance vision acuity of 20/25 in the left eye and 
without active pathology or an abnormal visual field attributable 
to diabetic retinopathy.



5.  Peripheral neuropathy of the left lower extremity has been 
manifested by mild sensory impairment.

6.  Peripheral neuropathy of the right lower extremity has been 
manifested by mild sensory impairment.

7.  Erectile dysfunction has not resulted in a penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for diabetes 
mellitus with onychomycosis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 
7913, 7806 (2010).

2.  The criteria for a separate, compensable, 10 percent for 
hypertension associated with diabetes mellitus, type 2, have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Codes 7913, 7101 (2010).

3.  The criteria for an initial rating higher than 10 percent for 
diabetic retinopathy of the right eye have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6006, 6009 (effective before December 10, 2008).

4.  The criteria for an initial rating higher than 10 percent for 
diabetic retinopathy of the left eye have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.84a, 
Diagnostic Codes 6006, 6009 (effective before December 10, 2008).

5.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2010).


6.  The criteria for a rating higher than 10 percent for 
peripheral neuropathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2010).

7.  The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 






In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in 
March 2006 and in August 2006.  The notice included the type of 
evidence needed to substantiate the claims for increase, namely, 
evidence that the symptoms had increased.  The notice included 
the type of evidence needed to substantiate the underlying claims 
of service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment 
records, VA records, and records from other Federal agencies, and 
that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

On the initial rating claims, where, as here, service connection 
has been granted and the initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision rating 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the claim 
for an initial higher rating for diabetic retinopathy of the left 
eye and for diabetic retinopathy of the right eye.  Dingess, 19 
Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

On the remaining claims, for the content of the VCAA notice, the 
documents substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); of 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying 
the document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA  
notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) 
(notice of the elements of the claim); and of Vazquez-Flores v. 
Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a 
worsening or increase in severity of a disability and the effect 
that worsening has on employment).  Further VCAA notice is not 
required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The Veteran 
was afforded VA examinations in April 2006, in May 2006, in 
February 2007, in May 2008, and in April 2009.  







After his last VA examination in April 2009, the Veteran's 
service representative requested a new VA examination.  The only 
basis raised by the service representative is that diabetes 
mellitus, type 2, is a progressive disease and the Veteran's 
condition may have changed since the VA examination.  The Veteran 
himself has not submitted any statement that any of his 
disabilities have worsened or provided evidence of a material 
change in his condition.

Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity of 
a disability.  38 C.F.R. § 3.327(a).  Generally, a reexamination 
is required if the evidence indicates that there has been a 
material change in a disability.  

On the last VA examination in April 2009, the examiner reported 
on the Veteran's symptoms, examination findings, and functional 
limitations caused by the diabetes mellitus, Type 2, diabetic 
retinopathy, peripheral neuropathy, and other disabilities.  The 
Veteran has not contended and there is no record in the file to 
show that there has been a material change in the disability 
since the April 2009 examination to warrant a reexamination.  As 
there is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined, a 
reexamination is not warranted, and the Board is deciding the 
appeal on the current record.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General principles

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 
(2007).

Diabetes Mellitus, Type 2

Diabetes mellitus, type 2, (diabetes) is currently rated 40 
percent under Diagnostic Code 7913.  



On VA examination in April 2006, the Veteran was oral medications 
to control his glucose level.  There was no history of 
hospitalized for diabetic ketoacidosis or hypoglycemia.  He did 
see a physician about five times a year.  The Veteran complained 
of urinary frequency.  He denied retinopathy and diabetic 
dermopathy.    The Veteran stated that he easily tired, but he 
denied any syncope.  He stated that he was on medication to 
control hypertension.  He did have erectile dysfunction that 
started four to five years earlier.  

On examination, the Veteran's blood pressure readings were 
132/76, 146/88, and 148/80.  He had a normal posture and gait.  
The Veteran did not require an assistive device to ambulate.  The 
genital area did not show any evidence of deformity but the 
examiner also stated erectile power could not be assessed.  The 
extremities did not show evidence of gangrene, atrophic skin 
changes, or ulceration.  All peripheral pulses were intact.  
Motor strength was within normal limits and reflexes were normal.  
Sensation in the lower extremities, however, was decreased to 
pinprick and vibration above the ankle to the tips of the toes.  
The diagnosis was adult onset diabetes, peripheral diabetic 
neuropathy affecting the lower extremities, erectile dysfunction, 
and hypertension.  The VA examiner stated the Veteran should 
avoid strenuous physical activities to avoid hypoglycemic 
episodes.  

The Veteran was also to avoid stressful situations, unprotected 
heights, and hazards as a functional limitation of hypertension.  
In regards to the neuropathy, the Veteran was advised to avoid 
vibration exposure.  

In a letter in December 2006, a private physician, Dr. J. R., 
reported that an EKG was suggestive of possible underlying heart 
condition. 

In February 2007, the Veteran was afforded a second VA 
examination.  There was no history of hospitalized for diabetic 
ketoacidosis or hypoglycemia.  The Veteran did see a physician 
eight times a year.  His main diabetic complaint was progressive 
loss of strength, numbness, and tingling in the arms and legs.  



The Veteran was on insulin twice a day in addition to oral 
medication.  Other than the one abnormal EKG in 2006, the Veteran 
had not had any cardiac complications.  He did take medication 
for hypertension.  The Veteran stated he did not have pain after 
walking, but there was calf pain at rest and he felt persistent 
coldness in the extremities.  The functional impairment caused 
difficulty walking.  

On examination, the blood pressure readings were 132/82, 134/80, 
and 134/80.  His skin was normal and there were no cardiac 
abnormalities.  The genital examination was normal.  The 
extremities also did not reveal any abnormalities including 
ischemic limb pain or persistent coldness.  A chest X-ray showed 
mild cardiomegaly with chronic changes in the lungs.  Metabolic 
laboratory testing was within normal limits.  Urinalysis showed a 
presence of sugar.  There were positive findings of reduced 
sensation in the legs.  

In the examiner's opinion, the Veteran had a neurological 
condition, neuralgia, of both the upper and the lower extremities 
that was caused by the diabetes.  The Veteran also had erectile 
dysfunction.  The Veteran was advised to avoid strenuous activity 
to prevent hypoglycemic reactions.

In March 2007, at a private facility, the Veteran had a cardiac 
work- up.  An echocardiogram demonstrated a normal sized left 
atrium and left ventricle.  The right atrium and ventricle were 
also normal in size and function and all valves were normal in 
size and function.  No regional abnormalities were identified.  A 
cardiac stress test, based on the Veteran's score, indicated the 
risk of a cardiac event in the next seven years is low and his 
recovery heart rate response and EKG response were normal.  He 
did not present any exercise-induced angina or arrhythmias and 
the Veteran was able to achieve his targeted heart rate.

In a rating decision dated in April 2007, the RO granted service 
connection for peripheral neuropathy of the right upper 
extremity, evaluated at 10 percent, and peripheral neuropathy of 
the left upper extremity, evaluated at 10 percent.  



In May 2007, Dr. A.C., the private physician, managing the 
Veteran's diabetes, stated that the Veteran was on insulin and 
oral medication.  He was seen bi-monthly to help adjust his 
insulin dosage.  The Veteran also had mild retinopathy and 
peripheral neuropathy in the feet.  His hypertension was well 
controlled on anti-hypertensive medication.  

On VA examination in May 2008, the Veteran stated he saw a doctor 
for his diabetes once or twice a month.  He had not been 
hospitalized for his blood sugar being too high or low.  The 
retinopathy resulted in blurry vision and it is hard for the 
Veteran to focus.   The Veteran felt he tired quickly, which he 
attributed to diabetes.  He experiences leg pain after walking 50 
yards and he had calf pain while resting.  He experienced 
persistent coldness in the extremities.  He could walk without an 
assistive device.  

On examination, the blood pressure readings was 149/79, 150/79, 
and 150/79.  The VA examiner did note the Veteran had 
onychomycosis of both great toenails which had exfoliation and 
crusting not involving an exposed area.  This represented a 
lesion to 0.03 percent of the whole body.  The examiner also 
noted the microaneurysm from the retinopathy disability upon 
funduscopic examination.  The examiner did not elicit any 
abnormal lung or heart symptoms upon examination.  The Veteran 
had normal genitalia.  He had decreased sensation in the feet.  
Motor function appeared to be 5/5 and normal in all extremities 
without muscle atrophy, fasciculation, or fibrillation.  The 
current METs level was 6.  A Doppler arterial flow study was 
normal.  Blood testing demonstrated glucose as high at 187 and 
urinalysis was also abnormal for glucose.

The examiner reported that the diagnosis of diabetes with 
hypertension was an unchanged diagnosis.  He noted hyperglycemia 
over time causes microvascular injury resulting in elevation of 
blood pressure.  Microvascular injury also leads to the erectile 
dysfunction and diabetic retinopathy.  The hyperglycemia also 
damaged the peripheral nerves.  The diabetes did not result in 
any involvement of the heart or kidney.  


The diabetes did affect the skin with the diagnosis of 
onychomycosis of the great toenails.  The examiner again 
cautioned the Veteran to avoid strenuous activity to prevent 
hypoglycemic reaction.  

In May 2008 and in July 2008, the Veteran stated that he 
experienced mild to severe pain and muscle cramps in his legs.  
He also stated that his blood sugar levels were hard to control 
as he experienced both high and low conditions.  

On VA examination in April 2009, there was no history of diabetic 
ketoacidosis or hypoglycemia, requiring hospitalization.  To 
control his diabetes, the Veteran relied on diet, oral 
medication, and insulin.  He denied any history of diabetic 
dermopathy, coronary artery disease, myocardial infarction, or 
diabetic nephropathy.  He did have retinopathy, peripheral 
neuropathy, hypertension, and erectile dysfunction.

The Veteran experienced pain in the lower extremities and calf 
pain at rest.  He also experienced coldness in the lower 
extremities.  He walked into the examination room with a normal 
gait and it was not unsteady or unpredictable.  The Veteran did 
not require an assistive aid for walking.  Motor strength was 
within normal limits at 5/5 on all four extremities.  There was 
no muscle atrophy.  Sensation was decreased to pinprick and 
vibration in the lower extremities from the ankle to the tips of 
the toes.  The deep tendon reflexes were zero at the ankles.  All 
pulses were normal.  The examiner was unable to visualize the 
fundi but all other aspects of the eye examination were normal.  
There was no evidence of a penile deformity.  

The VA examiner estimated the MET level at 6.0.  A Doppler 
arterial flow study of the lower extremities was normal.  The 
Veteran had nondisfiguring eruptions of the toenails of the big 
toes, compatible with onychomycosis.  The eruptions are 
hyperpigmented but less than 6 square inches, and less than 1 
percent of the total body area.  There was no evidence of 
diabetic dermopathy.





The examiner stated the decreased sensation in all four 
extremities as well as the hypoactive reflexes are symptoms 
consistent with peripheral neuropathy.  There was no evidence of 
peripheral vascular disease.  The examiner cautioned that the 
Veteran should avoid strenuous physical activities to avoid 
hypoglycemic episodes.  The Veteran should also avoid stressful 
situations, unprotected heights, and hazards as a functional 
limitation for hypertension.  In regards to the neuropathy, the 
Veteran was advised to avoid vibration exposure.  He should avoid 
wetness and humidity because of the onychomycosis.  

Rating Criteria for Diabetes Mellitus

For the period covered in this appeal, the Veteran's diabetes 
mellitus has been rated as 40 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913. 

The criteria for the next higher rating, a 60 percent rating, are 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

Regulation of activities means avoidance of strenuous 
occupational and recreational activities.  61 Fed. Reg. 20,440, 
20,446 (May 7, 1996) (defining "regulation of activities," as 
used by VA in Diagnostic Code 7913). 

In Note (1), following the current Diagnostic Code 7913, 
compensable complications of diabetes mellitus are rated 
separately unless they are part of the criteria used to support a 
100 percent evaluation.  However, noncompensable complications 
are considered part of the diabetic process under Diagnostic Code 
7913.





Analysis

After careful review of the record, the Board finds that the 
Veteran does not meet the criteria for a 60 percent rating at any 
time during the appeal period in the absence of evidence of 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider.  

As for complications of diabetes, hypertension and onychomycosis, 
which are rated noncompensable, as for hypertension, under 
Diagnostic Code 7101, the criteria for a 10 percent rating for 
hypertension are diastolic pressure predominantly 100 or more; or 
systolic pressure predominantly 160 or more; or a history of 
diastolic pressure predominantly 100 or more requiring continuous 
medication for control. 

On VA examination in April 2006 and since, the Veteran has been 
on medication to control hypertension.  While there is no history 
of diastolic pressure predominantly 100 or more, the fact that 
the Veteran has been on medication for years to control 
hypertension more nearly approximates the criteria for a 
separate, compensable, 10 percent rating for hypertension.  
38 C.F.R. § 4.7.

As for onychomycosis, under Diagnostic Code 7813, onychomycosis 
is rated as dermatitis under Diagnostic Code 7806.

Under Diagnostic Code 7806, the criteria for a 10 percent rating 
are at least 5 percent, but less than 20 percent of the entire 
body or of exposed areas is affected, or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  






On VA examination in April 2009, onychomycosis covered less than 
1 percent of the total body area.  In the absence of evidence 
that onychomycosis covers at least 5 percent, but less than 20 
percent of the entire body, or evidence of intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period, the preponderance of the evidence is 
against a compensable rating for bilateral onychomycosis of the 
great toenails. 

Diabetic Retinopathy of the Left Eye and the Right Eye

The Veteran was diagnosed with non proliferative diabetic 
retinopathy (retinopathy) in September 2005.  The RO granted 
service connection for the retinopathy as a complication of 
service-connected diabetes mellitus and assigned an initial 
rating of 10 percent for each eye under Diagnostic Code 6009.  

On VA eye examination in May 2006, the VA examiner did not find 
any signs of retinopathy in the right eye but did notice a 
chorioretinal scar which is from the childhood accident.  The 
left eye had dot-blot hemorrhages and a cotton wool spot.  
Uncorrected, the right eye had a visual acuity of 20/50 and the 
left eye was 20/30.  The Veteran had intermittent diplopia. 

On VA examination in February 2007, the Veteran complained of 
distorted vision and difficulty focusing.  He also stated blurred 
vision did make it difficult to perform his occupational duties.  
There was a small area of flat retinal neovascularization.  The 
examiner stated this was small and did not fit the criteria for 
high risk proliferative diabetic retinopathy, but still 
represented a finding of diabetic retinopathy.  Uncorrected, the 
right eye had a visual acuity of 20/50 and corrected it was 
20/40.  The left eye visual acuity for far vision was 20/25 - 
both uncorrected and corrected for far vision.  His near vision 
was RS 200 for the right eye and RS 100 for the left eye with 
bilaterally corrected vision of RS 50.  

In May 2007, Dr. A.C., a private physician, described mild 
retinopathy.


On VA eye examination in April 2009, the Veteran complained of 
distorted and blurred vision.  Funduscopic examination showed an 
area of inactive regressed neovascularization.  Each eye 
exhibited dot blot hemorrhages.  There was a cotton wool infarct 
in the superior arcade of the left eye.  The optic nerves and 
vessels were normal.   Uncorrected, the right eye had a visual 
acuity of 20/40 for far vision and corrected it was 20/40.  The 
left eye visual acuity for far vision was 20/100 uncorrected and 
20/20 corrected for far vision.  His near vision was 20/200 
uncorrected and 20/20 corrected for the right eye and 20/100 
uncorrected and 20/20 corrected for the left eye.  In comparing 
the near and distant vision, with the near vision being worse, 
there was no difference equal to two more scheduled steps or 
lines of visual acuity.  The examination did not reveal diplopia 
but the confrontation test was abnormal.  

The examiner concluded there was no change in a diagnosis of 
diabetic retinopathy and the condition was active.  The examiner 
based his conclusion upon the subjective factors of blurred 
vision and glare and the objective factors of the hemorrhages and 
other signs associated with diabetic retinopathy.  The examiner 
stated the retinopathy might have a functional impact with glare 
while driving and small areas of distortion in central vision 
that may impact reading.  With regard to reading, the examiner 
referred to reading small print in an occupational setting and to 
blurred spots while reading.  

Rating Criteria

During the pendency of the appeal, 38 C.F.R. § 4.76 was amended 
for claims received on or after December 10, 2008. 73 Fed. Reg. 
66,543 (Nov. 10, 2008).  As the Veteran's claim was received in 
February 2006, the amended regulation does not apply.

The Veteran's disability, diabetic retinopathy, is rated under 
Diagnostic Code 6009. 

Under Diagnostic Code 6009, the disability is rated on either 
loss of visual acuity or loss of field of vision with an 
additional rating during periods of active pathology.

As for visual acuity, the best distance vision after the best 
correction by glasses will be the basis for rating.  38 C.F.R. §§ 
4.75, 4.84a, Diagnostic Code 6079.  Visual impairment can also be 
rated on the basis of loss of field of vision. 38 C.F.R. § 4.76, 
Diagnostic Code 6080.

Corrected visual acuity of 20/40 in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 or better.  A 10 percent rating is 
awarded for corrected visual acuity of 20/50 in one eye and 
corrected visual acuity in the other eye is 20/40, 20/50, 20/70, 
or 20/100. 38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

Vision defect in one eye will be considered 20 percent disabling 
if visual acuity is 20/200 in one eye and 20/40 in the other eye, 
20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye 
and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 
6078.

The extent of visual field contraction in each eye is determined 
by recording the extent of the remaining visual field in each of 
the eight 45 degree principal meridians.  The number of degrees 
lost is determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  The 
degrees lost are then added together to determine the total 
degrees lost. This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by 8 represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a.

Ratings for contraction of visual field in each eye are 
determined by computing an average concentric contraction using 
test results from a Goldman perimeter chart.  38 C.F.R. §§ 4.76, 
4.76a, 4.84a, Diagnostic Code 6080.






Analysis

The Veteran's visual acuity, at worst, is 20/40 in the right eye 
and 20/25 in the left eye.  As the corrected visual acuity does 
not approximate or equate to visual acuity, 20/200 in one eye and 
20/40 in the other eye, 20/100 in one eye and 20/50 in the other 
eye, or 20/70 in one eye and 20/50 in the other eye, the criteria 
for a 20 percent rating for diabetic retinopathy in either eye 
based on visual acuity have not been met.  38 C.F.R. § 4.84a, 
Diagnostic Code 6078.  

While the evidence demonstrates the Veteran also has reduced 
field of vision in the right eye, the evidence also demonstrated 
that this is the result of an accident that occurred before 
service and diabetic retinopathy has not affected his field of 
vision.

As the criteria for a 20 percent rating under Diagnostic Code 
6009 for either eye have not been demonstrated throughout the 
appeal period, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Diabetic Neuropathy of the Left Lower Extremity and the Right 
Lower Extremity

Diabetic neuropathy of the left lower extremity and of the right 
lower extremity are rated at 10 percent under Diagnostic Code 
8620.  

On VA examination in April 2006, the motor strength was within 
normal limits and reflexes were normal.  Sensation in the lower 
extremities, however, was decreased to pinprick and vibration 
above the ankle to the tips of the toes.  On VA examination in 
February 2007, motor function was within normal limits for the 
lower extremities.  Sensory function was abnormal bilaterally to 
touch and pinprick in the distal lower extremities.  All reflexes 
were normal.  

In May 2007, Dr. A.C., a private physician, reported that the 
Veteran had a burning sensation in the feet. 


On VA examination in April 2008, the Veteran had decreased 
sensation in the feet.  Motor function appeared to be normal 
without muscle atrophy, fasciculation or fibrillation.  The 
Veteran could stand on his toes and heels, taking a few steps.  
He had a normal gait.  The examiner did not see any evidence of 
limitation of standing or walking.

On VA examination in April 2009, motor strength was within normal 
limits.  There was no muscle atrophy.  Sensation was decreased to 
pinprick and vibration in the in the lower extremities.  The deep 
tendon reflexes were  zero at the ankles. 

Analysis

The Veteran is currently rated under Diagnostic Code 8520 at 10 
percent for each lower extremity.  Under Diagnostic Code 8520, 
the criterion for the next higher rating, 20 percent, is moderate 
incomplete paralysis.  When the involvement of a peripheral nerve 
is wholly sensory, the rating should be for the mild, or at most, 
the moderate degree. Note to 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or to 
partial nerve regeneration.

The Veteran's reported neurological symptoms on VA examinations 
have been essentially unchanged.  The VA examinations have shown 
that motor strength was within normal limits, but sensation is 
decreased.   Considering the clinical findings, no more than mild 
incomplete paralysis under Diagnostic Code 8520 is shown for each 
lower extremity.    

For the above reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for peripheral neuropathy 
of the right lower extremity or the left lower extremity, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Erectile Dysfunction

Analysis

Erectile dysfunction is currently rated as noncompensable under 
Diagnostic Code 7522.  The Veteran does receive special monthly 
compensation for loss of use of a creative organ.

Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20.

The only Diagnostic Code specifically addressing erectile 
dysfunction is Diagnostic Code 7522. The Board can find no other 
Diagnostic Code that would be more appropriate in rating the 
disability.

Under Diagnostic Code 7522, the criteria for a compensable 
rating, 20 percent, are penile deformity with loss of erectile 
power.

Clearly, the Veteran has suffered loss of erectile power, 
however, there is no competent evidence of a penile deformity.  
In the absence of evidence of penile deformity, the criteria for 
a 20 percent rating under Diagnostic Code 7522 have not been met.

There is no provision for a compensable rating where there is 
loss of erectile power without penile deformity.  

To the extent that the Veteran argues that the Rating Schedule 
does not adequately compensate for the debilitating effects of 
impotency, namely, psychological and emotional manifestations, 
the current criteria for rating residuals of erectile dysfunction 
do not encompass any psychological or emotional manifestations.  


The Veteran may file a separate claim of service connection for 
any psychological and emotional manifestations, resulting in a 
psychiatric disorder, which is proximately due to or aggravated 
by the service-connected residuals of erectile dysfunction.

As the preponderance of the evidence is against a compensable 
rating for erectile dysfunction, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  If the 
criteria reasonably describe the Veteran's disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
the Rating Schedule.  In other words, the Veteran does not 
experience any symptomatology not already encompassed in the 
Diagnostic Codes.  




As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular ratings are, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).

ORDER

A rating higher than 40 percent for diabetes mellitus, type 2, 
with onychomycosis is denied.  

A separate, 10 percent rating for hypertension is granted, 
subject to the law and regulations, governing the award of 
monetary benefits. 

An initial rating higher than 10 percent for diabetic retinopathy 
of the right eye is denied. An initial rating higher than 10 
percent for diabetic retinopathy of the left eye is denied.

A rating higher than 10 percent for peripheral neuropathy of the 
left lower extremity is denied.  A rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

In November 2008, the RO denied a claim for a total disability 
rating for compensation based upon individual unemployability.  
The Veteran filed a statement in January 2009 that the Board has 
construed as expressing disagreement with the November 2008 
rating decision, denying the claim for a total disability rating 
based upon individual unemployability.   




As the RO has not had the opportunity to issue a statement of the 
case addressing the claim, the Board is required to remand the 
claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the 
case on the claim for a total disability 
rating for compensation based upon 
individual unemployability.  In order to 
perfect an appeal of the claim, the 
Veteran must still timely file a 
substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


